DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 4/15/2021.  Claim 3 is cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
As noted in the Final Office Action, the Double Patenting rejection stands; it is not possible for the Examiner to issue a Notice of Allowance without the TD on file.
Claims 1, 2, 6-11, 14 - 17  and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 – 9, 12, 15 -22, 25 and 26 of copending Application No. 16715513 (reference application – Claim set of 01/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because each disclosure relates to a collision avoidance apparatus and a collision avoidance method capable of performing avoidance braking for avoiding a collision with another vehicle
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter with similar wording, as follows: a first detector configured to comprise a processor configured to process the image data captured by the image sensor and an image sensor operable to be disposed at a vehicle so as to have a field of view exterior of the vehicle, the image sensor configured to capture image data; wherein the first detector configured to detect another vehicle information comprising a longitudinal velocity and a lateral velocity of another vehicle, and distance information comprising a longitudinal distance and a lateral distance from another vehicle; a second detector configured to detect subject vehicle information comprising a velocity and a yaw rate of the subject vehicle; and a controller, responsive at least in part to processing by the processor of the image data, configured to control steering avoidance of the subject vehicle, wherein the controller is configured to calculate whether steering avoidance is executable on the based on a determination whether, when a current lateral position of the another vehicle at a current time point is located at one of opposing sides with respect to a front straight line of the subject vehicle at the current time point, a predictive lateral position of the another vehicle at the TTC is still at the same one of the opposing sides with respect to the front straight line of the subject vehicle at the TTC.
Noting in Claim 1 of the instant application, the recitation of “A collision avoidance apparatus comprising: a first detector configured to comprise a processor configured to process image data captured by an image sensor…” is not identical to the reference Application of Claim 1 stating  “…a processor configured to process the image data captured by the image sensor …” however, the two recitations are so similar that there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other co-pending application. 


Application Claims
16715513 
Reference Application

1

Claim 1.
2
2. See above for other material covered for this application’s claim 1.
6
4. See above for other material covered for this application’s claim 1.
7
7. See above for other material covered for this application’s claim 1.
8
8. See above for other material covered for this application’s claim 1.
9
9. See above for other material covered for this application’s claim 1.
10

Combination of Claim 11 and 12.

11

Claim 12.


14

16. See above other material covered for this application Claim 12.



15

19. See above other material covered for this application Claim 12.

16

20. See above other material covered for this application Claim 12.

17

19. See above other material covered for this application Claim 12.

19


Claim 22.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666